by defendant from a judgment of the Supreme Court, Kings County, rendered May 22, 1973, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence. By order dated October 14, 1975 this court remitted the case to the Criminal Term for a hearing and a new determination on defendant’s motion to dismiss the indictment on the ground that he was denied a speedy trial and directed that the appeal be held in abeyance in the interim (People v Lewis, 49 AD2d 912). The hearing has been held and the Criminal Term has rendered a decision denying the motion. Judgment affirmed. No opinion. Hopkins, Acting P. J., Martuscello, Cohalan, Rabin and Titone, JJ., concur.